Case 8:18-cv-02608-SDM-AAS Document 319 Filed 06/09/21 Page 1 of 3 PageID 7777




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 HEALTHPLAN SERVICES, INC.,
     Plaintiff,

 v.                                              CASE NO.: 8:18-cv-02608-SDM-AAS

 RAKESH DIXIT, et al.,
       Defendants.
 ________________________________/

      NOTICE OF PLAINTIFF’S PROPOSED PERMANENT INJUNCTION
         REQUEST IN RESPONSE TO MAY 27, 2021 REPORT AND
                        RECOMMENDATION

       Plaintiff HealthPlan Services, Inc. (“HealthPlan”), by and through their

 undersigned counsel, hereby provide notice of HealthPlan’s proposed

 permanent injunction. In a Report and Recommendation dated May 27, 2021

 (“R&R”), Magistrate Judge Sansone recommended the entry of a Permanent

 Injunction against the Dixit Defendants. (Doc. 317 at 68-69.) However, the R&R

 concluded that HealthPlan’s proposed Permanent Injunction language did not

 “state its terms specifically” or “describe in reasonable detail . . . the act or acts

 restrained.” Fed. R. Civ. 65(d)(1). (Id.) The R&R continued, “HealthPlan should

 be allowed to provide a proposed permanent injunction that complies with the

 Rules of Civil Procedure and is understandable to any person or entity who

 would receive a copy (i.e. without case specific defined terms).” (Id.)
Case 8:18-cv-02608-SDM-AAS Document 319 Filed 06/09/21 Page 2 of 3 PageID 7778




       In the event that the Court adopts the R&R, HealthPlan hereby provides

 notice of its proposed permanent injunction language, which is attached as

 Exhibit A.

 Dated: June 9, 2021           Respectfully submitted,

                               By: /Alejandro J. Fernandez/
                               Alejandro J. Fernandez
                               Board Certified in Intellectual Property Law
                               FL. Bar No.: 32221
                               E-mail: alejandro.fernandez@akerman.com
                               Stephen J. Leahu
                               Board Certified in Intellectual Property Law
                               FL. Bar No. 54037
                               E-mail: stephen.leahu@akerman.com
                               Akerman LLP
                               401 E. Jackson Street, Suite 1700
                               Tampa, FL 33602
                               Telephone No.: (813) 209-5055
                               Facsimile No.: (813) 218-5413

                               William H. Frankel (IL ARDC No. 3127933)
                               Admitted Pro Hac Vice
                               Andrew J. Avsec (IL ARDC No. 6292313)
                               Admitted Pro Hac Vice
                               BRINKS GILSON & LIONE, P.C.
                               NBC Tower, Suite 3600
                               455 N. Cityfront Plaza Drive
                               Chicago, Illinois 60611
                               Email: wfrankel@brinksgilson.com
                               Email: aavsec@brinksgilson.com
                               Telephone No. (312) 321-4200
                               Facsimile No. (312) 321-4299

                                        Counsel for Plaintiff
Case 8:18-cv-02608-SDM-AAS Document 319 Filed 06/09/21 Page 3 of 3 PageID 7779




                            CERTIFICATE OF SERVICE

       I HEREBY certify that on June 9, 2021, a true and correct copy of the

 foregoing andthe referenced exhibits were electronically filed with the Clerk of

 the Court via the CM/ECF system which transmitted it via electronic mail to all

 counsel of record. I also caused hard copies of the filings to be sent to pro se

 Defendants Dixit and Kutsomarkos via FedEx at their addresses of record as

 follows:


 Rakesh Dixit
 36181 East Lake Road
 Palm Harbor, FL 34685-3142

 Rakesh Dixit
 994 Cypress Lakes Blvd.
 Tarpon Springs, FL 34688

 Feron Kutsomarkos
 5989 Winans Drive
 Brighton, MI 48116

 ___________________________

                                        By: /Alejandro J. Fernandez/
                                            Alejandro J. Fernandez
